DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks, filed February 11, 2022, with respect to the rejection(s) of claim(s) 1-6,10-12,14,16, and 19-20 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Sargeant et al. (US 20120005396 A1, Huh et al. US 20120096322 A1, and Liff et al. US 20200098692 A1.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,7,8,10,11,21 is/are rejected under 35 U.S.C. 102(A)(1) as being anticipated by Sargeant et al. (US 20120005396 A1; Sargeant).
Regarding claim 1, Sargeant discloses a semiconductor package, comprising: a first chiplet comprising a first memory controller (Fig. 3, 120-1; ¶21); a second chiplet comprising a second memory controller (Fig. 3, 120-2; ¶21), the second memory controller coupled (Fig. 330-1/330-2; ¶21) directly to the first memory controller; a memory device (Fig. 3, 140; ¶21); and an interconnect structure (Fig. 3, wiring associated with conductive paths 350-1/351-2; ¶36-37) that couples the first chiplet to a first memory channel (Fig. 3, 240-1; ¶32) of the memory device and the second chiplet to a second memory channel (Fig. 3, 240-2; ¶32) of the memory device.  
Regarding claim 7, Sargeant discloses the semiconductor package of claim 1, wherein the memory device (Fig. 4, 441-444; ¶40) includes eight memory channels, wherein the eight memory channels are broken up into a plurality of channel clusters (Fig. 4, Channel A/Channel B; ¶40), wherein the first chiplet (Fig. 4, 420-1; ¶40) is coupled to a first channel cluster of the plurality of channel clusters and the first channel cluster includes the first memory channel, and wherein the second chiplet (Fig. 4,420-2; ¶40) is coupled to a second channel cluster of the plurality of channel clusters and the second channel cluster includes the second memory channel.  
Regarding claim 8, Sargeant discloses the semiconductor package of claim 7, wherein the first channel cluster includes four memory channels  (Fig. 4,441-1/441-2/441-3/441-4; ¶40)  and the second channel cluster includes four different memory channels (Fig. 4,442-1/442-2/442-3/442-4; ¶40).  
	Regarding claim 10, Sargeant discloses the semiconductor package of claim 1, wherein the memory device comprises a high performance, high bandwidth memory device.  (Fig. 3, 140; ¶4, 21 DRAM)
The purpose of the Sargeant invention is to achieve higher interface speeds which is another way of saying higher bandwidth. 
	Regarding claim 11, Sargeant discloses the semiconductor package of claim 1, wherein the memory device comprises a high bandwidth memory dynamic random-access memory device. (Fig. 3, 140; ¶4, 21 DRAM)
The purpose of the Sargeant invention is to achieve higher interface speeds which is another way of saying higher bandwidth. 
	Regarding claim 21, Sargeant discloses A semiconductor package, comprising: a first chiplet  (Fig. 4, 420-1; ¶40); a second chiplet (Fig. 4,420-2; ¶40); a memory device (Fig. 4, 441-444; ¶40); and an interconnect structure (Fig. 4, wiring associated with conductive paths EFGH; ¶41) that couples the first chiplet to a first memory channel  (Fig. 4, Channel A; ¶40) of the memory device and the second chiplet to a second memory channel  (Fig. 4, Channel B; ¶40) of the memory device, wherein the memory device includes eight memory channels, wherein the eight memory channels are broken up into a plurality of channel clusters, wherein the first chiplet is coupled to a first channel cluster  (Fig. 4,441-1/441-2/441-3/441-4; ¶40) of the plurality of channel clusters and the first channel cluster includes the first memory channel  (Fig. 4,441; ¶40), and wherein the second chiplet is coupled to a second channel cluster  (Fig. 4,442-1/442-2/442-3/442-4; ¶40) of the plurality of channel clusters and the second channel cluster includes the second memory channel. (Fig. 4,442; ¶40)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sargeant et al. (US 20120005396 A1; Sargeant) in view of Huh et al. (US 20120096322 A1; Huh).
Regarding claim 2, Sargeant discloses the semiconductor package of claim 1, but is silent on further comprising a substrate assembly, wherein the interconnect structure comprises an interposer located on the substrate assembly, and wherein the first chiplet, the second chiplet, and the memory device are mounted to the interposer on an opposite side of the interposer from the substrate assembly.  
While it is obvious that the invention of Sargeant would be disposed on a substrate assembly having an interconnect configuration connecting the devices Sargeant does not teach this feature.
Huh discloses forming  a package where a memory controller (Fig. 2, 110; ¶29) is connected to a memory device (Fig. 2, 121-125/132; ¶29) on a substrate (Fig. 2, 210; ¶29) wherein an interconnect structure comprises an interposer (Fig. 2, 131; ¶29) located on the substrate assembly, and wherein the controller, and the memory device are mounted to the interposer on an opposite side of the interposer from the substrate assembly.  
 	Before the effective filing date it would have been obvious to one having ordinary skill in the art to dispose the chiplets and memory device on an interposer for making the repair process easier. 
Claims 3 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sargeant et al. (US 20120005396 A1; Sargeant) in view of Liff et al. (US 20200098692 A1; Liff).
Regarding claim 3, Sargeant discloses the semiconductor package of claim 1, further comprising a substrate assembly, wherein the interconnect structure comprises an embedded multi-die interconnect bridge (EMIB) that is embedded with the substrate assembly, and wherein the first chiplet, the second chiplet, and the memory device are coupled to the EMIB.  
Liff discloses a packaging configuration where two or more semiconductor devices, such as processors, controllers, logic devices, and memory devices (Fig. 4a, 114-1,114-2,114-3; ¶19,53) are connected to one another through a single bridge (Fig. 4a, 104; ¶53,61)
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to connect the chiplets and memory through an EMIB for to help achieve reliable attachment of multiple IC dies at a lower cost, with improved power efficiency, with higher bandwidth, and/or with greater design flexibility, relative to conventional approaches. Further, various ones of the microelectronic assemblies disclosed herein may exhibit better power delivery and signal speed while reducing the size of the package relative to conventional approaches, such as stacked dies.
	Regarding claim 6, Sargeant discloses the semiconductor package of claim 1, wherein the interconnect structure couples the first memory controller of the first chiplet directly to the second memory controller of the second chiplet.  
Liff discloses a packaging configuration where two or more semiconductor devices, such as processors, controllers, logic devices, and memory devices (Fig. 4a, 114-1,114-2,114-3; ¶19,53) are connected directly to one another through an interconnect structure (Fig. 4a, 104; ¶53,61)

Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to connect the chiplets and memory through an EMIB for to help achieve reliable attachment of multiple IC dies at a lower cost, with improved power efficiency, with higher bandwidth, and/or with greater design flexibility, relative to conventional approaches. Further, various ones of the microelectronic assemblies disclosed herein may exhibit better power delivery and signal speed while reducing the size of the package relative to conventional approaches, such as stacked dies.

Allowable Subject Matter
Claims 4, 5, 9 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
The most relevant prior art (Sargeant et al. (US 20120005396 A1, Huh et al. US 20120096322 A1, and Liff et al. US 20200098692 A1) discloses circuit pattern  of a plurality of chiplets (memory controller) coupled to third and fourth memory channels of a memory device. Liff discloses a single bridge connecting a plurality of chips together but does not disclose channel configurations or PHY configurations. The art discloses coupling chiplets together but is silent on coupling the chiplets (memory controller) through respective PHY layers to an interconnect. The art appears to be these claimed feature.
Regarding claim 4, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: " and a second EMIB that is embedded within the substrate assembly, wherein the second -2- Attorney Docket No. AB0076-USExaminer: Tynes Jr., Lawrence C. Serial No.: 16/147,560Art Unit: 2816EMIB couples the second chiplet to the second memory channel. ;”, as recited in Claim 4, with the remaining features.
Regarding claim 5, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: " wherein the interconnect structure further couples a physical layer (PHY) of the first chiplet to a PHY of the second chiplet.;”, as recited in Claim 5, with the remaining features.
Regarding claim 9, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: " a third chiplet; a fourth chiplet; and a second interconnect structure that couples the third chiplet to a third memory channel of the memory device and the fourth chiplet to a fourth memory channel of the memory device.”, as recited in Claim 9, with the remaining features.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claim 12-20, and 22 are allowed.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
The most relevant prior art (Sargeant et al. (US 20120005396 A1; Sargeant), Huh et al. (US 20120096322 A1; Huh), and Liff et al. (US 20200098692 A1; Liff) discloses circuit pattern  of a plurality of chiplets (memory controller) coupled to third and fourth memory channels of a memory device. Liff discloses a single bridge connecting a plurality of chips together but does not disclose channel configurations or PHY configurations. The art discloses coupling chiplets together but is silent on coupling the chiplets (memory controller) through respective PHY layers to an interconnect. The art appears to be these claimed feature.
Regarding claim 12, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: " an interconnect structure that couples the first chiplet to a first channel cluster of the channel clusters and the second chiplet to a second channel cluster of the channel clusters”, as recited in Claim 12, with the remaining features.
Regarding claim 22, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: " a first interconnect structure that couples the first chiplet to a first memory channel of the memory device and the second chiplet to a second memory channel of the memory device; and a second interconnect structure that couples the third chiplet to a third memory channel of the memory device and the fourth chiplet to a fourth memory channel of the memory device”, as recited in Claim 22, with the remaining features.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE C TYNES JR. whose telephone number is (571)270-7606. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571) 272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAWRENCE C TYNES JR./Examiner, Art Unit 2816